Judgment of resentence, Supreme Court, New York County (Richard D. Carruthers, J.), rendered November 24, 2010, resentencing defendant, as a second violent felony offender, to a term of 14 years, with five years’ postrelease supervision, unanimously affirmed.
The resentencing proceeding imposing a term of postrelease supervision was neither barred by double jeopardy nor otherwise unlawful (see People v Lingle, 16 NY3d 621 [2011]). Concur— Mazzarelli, J.E, Andrias, Moskowitz, Acosta and Abdus-Salaam, JJ.